Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The prior art does not fairly teach or suggest the exact arrangement as claimed in independent claim 1 of the instant application. The examiner can find no motivation to combine or modify the references which would not require the use of impermissible hindsight to define a fully functioning apparatus as claimed in the instant application.
Sugimoto (US 10,119,307) shows: a handle base (1; Sugimoto); and 
a cable holding case (9; Sugimoto), wherein the inside handle device is connected to a door latch device (6a; Sugimoto) fixed to a door via a cable device(5; Sugimoto) in which an inner cable (4; Sugimoto) is inserted into an outer cable (3; Sugimoto), and is configured to remotely control the door latch device, wherein the handle base is configured to swingably support a handle body (2b; Sugimoto), wherein the handle body includes an operation portion (2s; Sugimoto) capable of being operated from a front surface at one end portion(Fig. 1, 2s; Sugimoto) and a cable connection recessed portion(11; Sugimoto) opening to a back surface direction at another end portion, wherein the cable holding case includes a cable fixing portion(18b; Sugimoto) configured to fix one end of the outer cable, wherein the cable holding case is configured to hold a handle connecting portion (14; Sugimoto) formed at one end of the inner cable (Fig.2A; Sugimoto)and capable of being connected to the handle base, and configured to lock the handle connecting portion in a connected state to a cable connection recessed portion (18C; Sugimoto) of the handle body, and wherein the cable holding case is capable of releasing the connection (operation of claw 18b Sugimoto) with the handle base by a connection release force in the back surface direction obtained by converting a direction of a load applied to the cable fixing portion in a pulling direction by the outer cable.

Sugimoto fails to show: wherein the cable holding case includes a riding portion which rides over a riding protrusion of the handle base and moves the cable holding case in a connection release direction as the cable fixing portion moves in the pulling direction, to change the direction of the load applied to the cable fixing portion in the pulling direction.

While all the individual structural elements may be found in references of record, there is no motivation to make the combination required in the exact configuration achieving the same function as currently claimed therefore the reference combination does not teach or fairly suggest the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L NEUBAUER whose telephone number is (571)272-4864.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.N./Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675